EXHIBIT AMENDED AND RESTATED BYLAWS OF THE PINE TREE TELEPHONE AND TELEGRAPH COMPANY ADOPTED AS OF OCTOBER 31, 2008 ARTICLE I. Name and Seal Section 1.Name.The name of the Company shall be The Pine Tree Telephone and Telegraph Company (the “Company”). Section 2.Seal.The Company shall have a common seal which shall be kept by the Secretary. ARTICLE II. Offices Section 1. Principal Place of Business.The principal place of business of the Company is located at 56 Campus Drive, New Gloucester, Maine 04260. Section 2. Other Places of Business.The Company may have other such places of business within or outside the State of Massachusetts as the Board of Directors may from time to time determine or the business of the Company may require. ARTICLE
